      Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          VICTORIA DIVISION

CORNY ETHERIDGE                          §
                                         §
VS.                                      §           C.A. NO. 6:16-cv-00084
                                         §                 Rule 9(h) Admiralty
AMERICAN COMMERCIAL                      §
BARGE LINES, LLC D/B/A ACL               §
LINES, INC.                              §

PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY
                        JUDGMENT

       TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, CORNY ETHERIDGE (hereinafter referred to as

“Plaintiff”), filing this, his Response to Defendants’, POINT COMFORT TOWING,

INC. (“PCT”) AND POINT COMFORT MARINE, INC.’S (“PCM”) (hereinafter

referred to jointly as “Defendants”), Motion for Summary Judgment, and would

respectfully show this Honorable Court as follows:


                       I.   SUMMARY OF ARGUMENT

       Defendants’ motion for summary judgment should be denied because both

defendants are proper parties in this suit. Defendants were timely named in the

lawsuit; however, Plaintiff dismissed Defendants based on Defendants’ counsel’s

representation that Defendants did not own the tug responsible for towing the barge

where Plaintiff fell. Defendants misidentified the tug involved and presented
     Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 2 of 9




documentation that the misidentified tug had been sold prior to Plaintiff’s fall.

Plaintiff did not identify the proper tug owned by Defendants until after the statute

of limitations had run.

      Plaintiff’s claims against Defendants relate back to his amended complaints

that were filed prior to the statute of limitations. The claims arose out of the same

occurrence set out in the initial pleading. The initial claims against the Defendants

were filed and served before the statute of limitations had run, Defendants received

notice of the action prior to the statute of limitation and are not prejudiced in

defending this case on the merits. Defendants knew or should have known that the

action would have been brought against them, but for a mistake concerning the tug

and tug owner’s identity.

                                   II.   FACTS

      Plaintiff would show that this lawsuit has become necessary as a result of

personal injuries sustained on or about December 10, 2014 in the course and scope

of his employment with Alcoa. Defendants PCT and PCM owned the Tug M/V Sam

and Tug Shetland. Originally, Plaintiff believed the Tug Shetland was the tug which

towed the barge where Plaintiff fell. However, it was determined that it was actually

Tug M/V Sam that towed the barge. Defendants sold the Tug Shetland to Defendant

M&M prior to Plaintiff’s fall.

      Plaintiff fell due to metal cables negligently left by the Defendants’, PCT,
       Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 3 of 9




PCM and/or American Commercial Barge Lines, Inc., their agents and/or

employees, on the barge owned by Defendant American Commercial Barge Lines,

Inc. Plaintiff sustained a serious knee injury requiring a total knee replacement.

        Defendant, PCT, was originally sued on October 18, 2017. Please see

Plaintiff’s Second Amended Complaint Attached as Exhibit “A”.

        On April 4, 2018, Defendant, PCT, was dismissed from the case based on

information provided by Defendants’ PCT and PCM that the Tug Shetland was the

tug responsible for towing the barge. Please see email communication dated

November 30, 2017 attached as Exhibit “B”. Initially, Defendants represented

that the Tug Shetland was used to tow the barge; however, it was discovered around

May 31, 2018, that the Tug M/V Sam towed the barge to the Alcoa docks. Please

see Defendant, PCM, invoice dated December 31, 2014 attached as Exhibit “C”.

Plaintiff has a reasonable belief that Defendants, PCT’s and PCM’s employees

unlashed the barge owned by Defendant American Commercial Barge Lines, Inc.

and tugged it to dock where Plaintiff began loading smelter-grade aluminum onto

the barge ACBL#3268 owned by Defendant American Commercial Barge Lines,

Inc.

        On July 6, 2018, Plaintiff filed Plaintiff’s Fourth Amended Complaint re-

urging his original claims against Defendants PCT and PCM. Please see Plaintiff’s

Fourth Amended Complaint attached as Exhibit “D”.
     Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 4 of 9




                          III.   STANDARD OF REVIEW

      Summary Judgment is not proper if the nonmovant shows that there are

genuine issues of material fact and that the movant is not entitled as a matter of law.

FRCP 56(a); see Celotex Corp v. Catrett, 477 U.S. 317, 322 (1986). To show that

the asserted facts are genuinely disputed, the nonmovant must show that (1)

materials cited by the movant do not establish the absence of a genuine dispute or

(2) the movant cannot produce admissible evidence to support the material fact.

FRCP 56(c)(1)(B). The court must examine the record as a whole and make

reasonable inferences about the facts in favor of the nonmovant. Cooper Tire &

Rubber Co. v. Farese, 423 F.3d 446, 456 (5th Cir. 2005). A genuine dispute is one

that can be determined only by a trier of fact because it may be resolved in favor of

either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). A

material fact is one that can affect the outcome of the suit under the governing

substantive law. Id. at 248


                    IV.       ARGUMENT AND AUTHORITY

      A. Defendants, PCT and PCM, were sued before the statute of limitations.
      Defendants, PCT and PCM are proper defendants in this case. The court may

relieve a party from a final judgment, order, or proceeding for mistake, inadvertence,

surprise or excusable neglect, newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a new trial, and/or
     Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 5 of 9




fraud, misrepresentation, or misconduct by an opposing party. Fed. R. Civ. Pro.

60(b)(1-3).


      Plaintiff should have relief from the order of dismissal on that basis.

Defendants, PCT and PCM, kept records showing that the M/V Sam delivered the

ASBL 3628 to Alcoa’s dock on the date of the incident, December 10, 2014.

Defendants, PCT and PCM, knew or should have known the identity of the tug that

delivered the barge named in the complaint. Defendants never made Plaintiff aware

of the proper name of the tug even though Defendants knew which tug had towed

the barge on December 10, 2014. Plaintiff was not made aware of this information

until after the statute of limitations had run.


      B.      Plaintiff’s claims against Defendants, PCT AND PCM, relate back
              to Plaintiffs Second and Third Complaints
      Plaintiff’s claims were filed within the 3-year maritime statute of limitations.
Plaintiff’s Second and then Third Amended Complaint arise out of delivery of barge

ACBL 3628 to Alcoa’s dock. PCM owned the M/V Sam. Federal Rule of Civil

Procedure 15(c)(1) states that an amendment to a pleading relates back when:


      (A)     the law that provides the applicable statute of limitations allows
              relation back;

      (B)     the amendment asserts a claim or defense that arose out of the conduct,
              transaction, or occurrence set out—or attempted to be set out—in the
              original pleading; or
    Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 6 of 9




      (C)   the amendment changes the party or the naming of the party
            against whom a claim is asserted, if Rule 15 (c)(1)(B) is satisfied and
            if, within the period provided by Rule 4(m) for serving the
            summons and complaint, the party to be brought in by
            amendment:
            (i)    received such notice of the action that it will not be
                   prejudiced in defending on the merits; and
            (ii)   knew or should have known that the action would have been
                   brought against it, but for a mistake concerning the proper
                   party’s identity.
      Here, the amendment relates back to the same occurrence, deliver of barge

ACBL to Alcoa’s dock. That barge is named in the complaint. Defendant, PCT and

PCM had an arrangement with Alcoa to deliver barges to Alcoa’s dock, and, as

referenced above, Defendant, PCM and PCT, have records showing that barge was

delivered to Alcoa’s dock on the date of the incident. Defendants, PCM and/or PCT,

later picked up the same barge using M/V Sam. Please see Defendant, PCM,

invoice dated December 31, 2014 attached as Exhibit “C”.

      Plaintiff’s second and third amended complaints were served within the 3-

year maritime statute of limitations. Defendant PCT filed an answer on December 7,

2017. Please see PCT’s Original Answer attached as Exhibit “E”.


      Further, Defendants, PCT and PCM, are essentially the same entity.

Defendants, PCT and PCM had the same registered agent for service of citation (CT

Corporation, 1999 Bryan St., Ste. 900, Dallas TX 75201-3136). Please see attached

registered agent change of address filing for PCT attached as Exhibit “F” and
     Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 7 of 9




Please see attached registered agent change of address filing for PCM attached

as Exhibit “G”. Defendant, PCM, has the same counsel who answered for

Defendant, PCT, in December 2017. Defendants, PCT and PCM, share an address

(P.O. Box 509) and the same corporate officers—Messrs. Springer, Brauninger, and

Gaudet. Please Franchise Tax Reports attached as Exhibit “H”.


      Defendants, PCT and PCM, received notice of the action prior to the statute

of limitations and will not be prejudiced because it was on notice by service of the

lawsuit on Defendant, PCT’s and PCM’s registered agent.


      Lastly, Defendant, PCM, knew or should have known that it would have been

sued because it in fact delivered the barge in conjunction with its sister company

Defendant, PCT.


      In summary, Plaintiff is entitled to relief from the Court’s dismissal of

Defendant, PCT, under FRCP 60(b)(1)-(3) due to mistaken information concerning

the identity of the tug at issue that Defendant, PCT, had at least constructive notice

of because it made the list showing delivery of the barge at issue. Plaintiff is entitled

to relate its claims against Defendant, PCM, back to its second and third complaints

pursuant to FRCP 15(c)(1)(C) as set forth above.
     Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 8 of 9




                                V.    CONCLUSION

      Defendant’s Motion for Summary Judgment should be denied. Defendants are

proper parties to the suit and were brought in timely, before the statute of limitations.

Plaintiff, based on representations made by Defendants, PCT and PCM, mistakenly

dismissed claims against the Defendants. Plaintiff’s recent claims relate back to

Plaintiff’s complaints that were filed before the statute of limitations. Plaintiff has

shown that the recent claims against Defendants, PCT and PCM, will not cause

prejudice. Defendants, PCT and PCM, knew or should have known that the action

would have been brought against them after being included as Defendants prior to

the running of the statute of limitations.

                                   VI.       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this

Honorable Court denies Defendants’ Motion for Summary Judgment and grant the

Plaintiff any further relief, at law or in equity, to which she may be justly entitled.


                                         Respectfully submitted,

                                         BY: /s/ George K. Farah__
                                         GEORGE K. FARAH
                                         Attorney in Charge
                                         State Bar No. 24040882
                                         Federal ID No. 38353
                                         GUERRA & FARAH, PLLC
                                         4101 Washington Ave., 3rd Floor
                                         Houston, Texas 77007
                                         T: (713) 529-6606
     Case 6:16-cv-00084 Document 77 Filed on 10/15/18 in TXSD Page 9 of 9




                                         F: (713) 529-6605
                                         E: gkf@gflawoffices.com
                                         ATTORNEY FOR PLAINTIFF



                       CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has
been delivered via electronic notice to the following counsel of record on this the 15th
day of October, 2018.

                                        /s/George K. Farah
                                        George K. Farah




4831-2316-7280, v. 1
